United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2621
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
James C. Richards,                      *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                        *
                                   ___________

                             Submitted: August 20, 2009
                                Filed: August 28, 2009
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       James C. Richards appeals the prison sentence that the district court1 imposed
after he pleaded guilty to accepting funds intended for the Internal Revenue Service
(IRS) and converting the funds to his own use, in violation of 18 U.S.C. § 641;
attempting to defeat the assessment of tax, in violation of 26 U.S.C. § 7201; making
false statements to a United States agency, in violation of 18 U.S.C. § 1001; and
fabricating documents purportedly from the IRS to conceal theft, in violation of 18


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
U.S.C. § 912. His counsel has filed a brief under Anders v. California, 386 U.S. 738
(1967), seeking to withdraw and arguing that the district court erred in sentencing
Richards above the applicable Guidelines range and in failing to rule on all of
Richards’s objections to the presentence report. In a pro se supplemental brief,
Richards argues that he should have received a shorter sentence, and he contests the
veracity of some of the victims’ testimony at sentencing.

       Richards’s written plea agreement contains a valid appeal waiver which
encompasses the argument that he and his counsel raise on appeal. Further, we
conclude that the waiver is enforceable, and that enforcing it would not cause a
miscarriage of justice. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir.
2003) (en banc) (discussing enforceability of appeal waiver); see also United States
v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing
appeal waiver in Anders case).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), and finding no non-frivolous issues not covered by the appeal waiver, we
enforce the waiver and dismiss this appeal. We grant counsel leave to withdraw on
condition that counsel inform appellant about the procedures for filing petitions for
rehearing and for certiorari.
                        ______________________________




                                         -2-